EXHIBIT 10.2
 
GARMIN LTD.
2005 EQUITY INCENTIVE PLAN
PERFORMANCE SHARES AWARD AGREEMENT
 
To:           _______________________ ("you" or the "Grantee")
 
Date of Grant:                ______________________________
 
NOTICE OF GRANT:
 
You have been granted performance shares ("Performance Shares") relating to the
common shares, $0.005 par value per share, of Garmin Ltd. ("Shares"), subject to
the terms and conditions of the Garmin Ltd. 2005 Equity Incentive Plan (the
"Plan") and the Award Agreement between you and Garmin Ltd. (the "Company"),
attached as Exhibit A.  Provided you satisfy the conditions set forth in this
Notice of Grant and Exhibit A, the Company agrees to pay you Shares as follows:
 
Number of Performance Shares Granted:
______________ Shares
   
Performance Condition Required
 for Grantee To Receive Award
For the period commencing December 28, 2008 and ending December 31, 2011, (the
"Performance Period"), the growth in the Company's Pro Forma Net Income (as
defined on Exhibit B) must equal or exceed 30%.
   
Date Grantee Must Be Employed To Receive Award:
December 31, 2011
   
Date Payable:
January 31, 2012



In order to fully understand your rights under the Plan (a copy of which is
attached) and the Award Agreement (the "Award Agreement"), attached as Exhibit
A, you are encouraged to read the Plan and this document carefully.  Please
refer to the Plan document for the definition of capitalized terms used in this
Agreement.
 
To properly accept these Performance Shares, you must enter your E*Trade
password and click the "Accept" button on the previous screen. Acceptances shall
be made electronically within ten (10) days of your receipt of this Notice and
Award Agreement.  By accepting these Performance Shares, you are also agreeing
to be bound by Exhibit A, including the restrictive covenants in Section 6 of
Exhibit A.

 
 

--------------------------------------------------------------------------------

 


GARMIN LTD.
   
By:
          /s/  Min H. Kao
 
Name:
Min H. Kao
Title:
Chairman and CEO


 
2

--------------------------------------------------------------------------------

 

EXHIBIT A
 
AGREEMENT:
 
In consideration of the mutual promises and covenants contained herein and other
good and valuable consideration paid by the Grantee to the Company, the Grantee
and the Company agree as follows:
 
Section 1.
Incorporation of Plan

 
All provisions of this Award Agreement and the rights of the Grantee hereunder
are subject in all respects to the provisions of the Plan and the powers of the
Board therein provided.  Capitalized terms used in this Award Agreement but not
defined shall have the meaning set forth in the Plan.
 
Section 2.
Grant of Performance Shares

 
As of the Date of Grant identified above, the Company grants to you, subject to
the terms and conditions set forth herein and in the Plan, the opportunity to
receive that number of unrestricted Shares identified opposite the heading
"Number of Performance Shares Granted" (the "Performance Shares") on the Notice
of Grant.  All Performance Shares are forfeitable until such time as they become
nonforfeitable as provided herein.  Provided (1) that performance condition
above identified opposite the heading "Performance Condition Required for
Grantee To Receive Award" on the Notice of Grant is satisfied and (2) you are
employed (and at all times since the Date of Grant have been employed) by the
Company on a Full-Time Basis (which, for purposes of this Award Agreement, means
regularly scheduled to work 30 hours or more per week) and, unless your right to
receive the Performance Shares has been forfeited pursuant to Section 3 below,
your Performance Shares will become nonforeitable and you will be paid a number
of unrestricted Shares equal to the aggregate number of Performance Shares on
the date above identified opposite the heading "Date Payable" on the Notice of
Grant.1  For purposes of this Agreement, except where the Board otherwise
determines, a Grantee who, immediately before taking a Company-approved leave of
absence, was employed on a Full-Time Basis will be considered employed on a
Full-Time Basis during the period of such Company-approved leave.
 
Section 3.
Effect of Termination of Affiliation or Cessation as Full-Time Employee

 
If you have a Termination of Affiliation or cease to be employed on a Full-Time
Basis for any reason, including termination by the Company with or without
Cause, voluntary resignation, change in employment status from full-time to
part-time, death, or Disability, the effect of such Termination of Affiliation
or ceasing to be employed on a Full-Time Basis on all or any portion of the
Performance Shares is as provided below.
 
 
(a)
If at the end of the applicable Performance Period, the Performance Condition
set forth on the Notice of Grant is achieved but you incurred a Termination of
Affiliation on account of death or Disability, the Performance Shares shall
thereupon become nonforfeitable and the Company shall, promptly settle all
Performance Shares by delivery to you (or, after your death, to your personal
representative or designated beneficiary) a number of unrestricted Shares equal
to the number of your Performance Shares.

 

--------------------------------------------------------------------------------

1 If on the Date Payable, the Company has not had sufficient time to make a
determination of whether the applicable performance condition has been
satisfied, the Date Payable may be extended by the Company for up to 90-days
after the original Date Payable.

 
3

--------------------------------------------------------------------------------

 


 
(b)
If you have a Termination of Affiliation during the period ("Change of Control
Period") commencing on a Change of Control and ending on the first anniversary
of the Change of Control, which Termination of Affiliation is initiated by the
Company or a Subsidiary other than for Cause, or initiated by the Grantee for
Good Reason, then your Performance Shares that were forfeitable shall thereupon
become nonforfeitable and the Company shall immediately settle all Performance
Shares by delivery to you a number of unrestricted Shares equal to the number of
your Performance Shares.

 
 
(c)
If you have a Termination of Affiliation for Cause or for any reason other than
for death or Disability, or under the circumstances described immediately above
in Section 3(b), your Performance Shares, to the extent forfeitable immediately
before such Termination of Affiliation, shall thereupon automatically be
forfeited and you shall have no further rights under this Award Agreement.

 
 
(d)
If you cease to be employed on a Full-Time Basis for any reason other than for
death or Disability, your Performance Shares, to the extent forfeitable
immediately before such cessation of employment on a Full-Time Basis, shall
thereupon automatically be forfeited and you shall have no further rights under
this Award Agreement.

 
Section 4.
Investment Intent

 
The Grantee agrees that the Shares acquired pursuant to the vesting of one or
more tranches of Performance Shares shall be acquired for his/her own account
for investment only and not with a view to, or for resale in connection with,
any distribution or public offering thereof within the meaning of the Securities
Act of 1933 (the "1933 Act") or other applicable securities laws. If the Board
so determines, any share certificates issued pursuant to this Award Agreement
shall bear a legend to the effect that the Shares have been so acquired.  The
Company may, but in no event shall be required to, bear any expenses of
complying with the 1933 Act, other applicable securities laws or the rules and
regulations of any national securities exchange or other regulatory authority in
connection with the registration, qualification, or transfer, as the case may
be, of this Award Agreement or any Shares acquired hereunder. The foregoing
restrictions on the transfer of the Shares shall be inoperative if (a) the
Company previously shall have been furnished with an opinion of counsel,
satisfactory to it, to the effect that such transfer will not involve any
violation of the 1933 Act and other applicable securities laws or (b) the Shares
shall have been duly registered in compliance with the 1933 Act and other
applicable state or federal securities laws. If this Award Agreement, or the
Shares subject to this Award Agreement, are so registered under the 1933 Act,
the Grantee agrees that he will not make a public offering of the said Shares
except on a national securities exchange on which the common shares of the
Company are then listed.
 
Section 5.
Nontransferability of Performance Shares

 
No rights under this Award Agreement relating to the Performance Shares may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
including, unless specifically approved by the Company, any purported transfer
to a current spouse or former spouse in connection with a legal separation or
divorce proceeding. All rights with respect to the Performance Shares granted to
the Grantee shall be available during his or her lifetime only to the Grantee.

 
4

--------------------------------------------------------------------------------

 

Section 6.
Restrictive Covenants

 
As a condition of this Award Agreement, the Grantee's right to the Performance
Shares, and in addition to any restrictive agreements the Grantee may have
entered into with the Company, the Grantee accepts and agrees to be bound as
follows:
 
 
(a)
Nondisclosure of Award Agreement Terms.  The Grantee agrees not to disclose or
cause to be disclosed at any time, nor authorize anyone to disclose any
information concerning this Award Agreement except (i) as required by law, or
(ii) to the Grantee's legal and financial advisors who agree to be bound by this
Paragraph 6(a).

 
 
(b)
Noncompetition.  During the Grantee's employment and until one year after the
Grantee ceases being employed by or acting as a consultant or independent
contractor to the Company or any Subsidiary, the Grantee will not perform
services as an employee, director, officer, consultant, independent contractor
or advisor, or invest in, whether in the form of equity or debt, or otherwise
have an ownership interest in any company, entity or person that directly
competes anywhere in the United States, the United Kingdom, Taiwan, or in any
other location outside the United States, the United Kingdom or Taiwan where the
Company or a Subsidiary conducts or (to the Grantee's knowledge) plans to
conduct business.  Nothing in this Section 6(b) shall, however, restrict the
Grantee from making an investment in and owning up to one-percent (1%) of the
common stock of any company whose stock is listed on a national securities
exchange or actively traded in an over-the-counter market; provided that such
investment does not give the Grantee the right or ability to control or
influence the policy decisions of any direct competitor of the Company or a
Subsidiary.

 
 
(c)
Noninterference.  During the Grantee's employment and until one year after the
Grantee ceases being employed by or acting as a consultant or independent
contractor to the Company or any Subsidiary, the Grantee will not, either
directly or indirectly through another business or person, solicit, entice away,
or otherwise interfere with any employee, customer, prospective customer,
vendor, prospective vendor, supplier or other similar business relation or (to
the Grantee's knowledge) prospective business relation of the Company or any
Subsidiary.

 
 
(d)
Nonsolicitation.  During the Grantee's employment and until one year after the
Grantee ceases being employed by or acting as a consultant or independent
contractor to the Company or any Subsidiary, the Grantee will not, either
directly or indirectly through another business or person, hire, recruit,
employ, or attempt to hire, recruit or employ, or facilitate any such acts by
others, any person then currently employed by the Company or any Subsidiary.

 
 
(e)
Confidentiality.  The Grantee acknowledges that it is the policy of the Company
and its subsidiaries to maintain as secret and confidential all valuable and
unique information and techniques acquired, developed or used by the Company and
its subsidiaries relating to their businesses, operations, employees and
customers ("Confidential Information").  The Grantee recognizes that the
Confidential Information is the sole and exclusive property of the Company and
its subsidiaries, and that disclosure of Confidential Information would cause
damage to the Company and its subsidiaries.  The Grantee shall not at any time
disclose or authorize anyone else to disclose any Confidential Information or
proprietary information that (A) is disclosed to or known by the Grantee as a
result or as a consequence of or through the Grantee's performance of services
for the Company or any Subsidiary, (B) is not publicly or generally known
outside the Company and (C) relates in any manner to the Company's
business.  This obligation will continue even though the Grantee's employment
with the Company or a Subsidiary may have terminated.  This paragraph 6(e) shall
apply in addition to, and not in derogation of any other confidentiality
agreements that may exist, now or in the future, between the Grantee and the
Company or any Subsidiary.


 
5

--------------------------------------------------------------------------------

 

 
(f)
No Detrimental Communications.  The Grantee agrees not to disclose or cause to
be disclosed at any time any untrue, negative, adverse or derogatory comments or
information about the Company or any Subsidiary, about any product or service
provided by the Company or any Subsidiary, or about prospects for the future of
the Company or any Subsidiary.

 
 
(g)
Remedy.  The Grantee acknowledges the consideration provided herein (absent the
Grantee's agreement to this Section 6) is more than the Company is obligated to
pay, and the Grantee further acknowledges that irreparable harm would result
from any breach of this Section and monetary damages would not provide adequate
relief or remedy. Accordingly, the Grantee specifically agrees that, if the
Grantee breaches any of the Grantee's obligations under this Section 6, the
Company and any Subsidiary shall be entitled to injunctive relief therefor, and
in particular, without limiting the generality of the foregoing, neither the
Company nor any Subsidiary shall be precluded from pursuing any and all remedies
they may have at law or in equity for breach of such obligations.  In addition,
this Award Agreement and all of Grantee's right hereunder shall terminate
immediately the first date on which the Grantee engages in such activity and the
Board shall be entitled on or after the first date on which the Grantee engages
in such activity to require the Grantee to return any Shares obtained by the
Grantee's upon vesting of any Performance Shares to the Company and to require
the Grantee to repay any proceeds received at any time from the sale of Shares
obtained by the Grantee pursuant to the vesting of any Performance Shares (plus
interest on such amount from the date received at a rate equal to the prime
lending rate as announced from time to time in The Wall Street Journal) and to
recover all reasonable attorneys' fees and expenses incurred in terminating this
Award Agreement and recovering such Shares and proceeds.

 
Section 7.
Status of the Grantee

 
The Grantee shall not be deemed a shareholder of the Company with respect to any
of the Shares subject to this Award Agreement until such time as the underlying
Shares shall have been issued to him or her. The Company shall not be required
to issue or transfer any certificates for Shares pursuant to this Award
Agreement until all applicable requirements of law have been complied with and
such Shares shall have been duly listed on any securities exchange on which the
Shares may then be listed.  Grantee (i) is not entitled to receive any dividends
or dividend equivalents, whether such dividends would be paid in cash or in
kind, or receive any other distributions made with respect to the Performance
Shares and (ii) does not have nor may he or she exercise any voting rights with
respect to any of the Performance Shares, in both cases (i) and (ii) above,
unless and until the actual Shares underlying the Performance Shares have been
delivered pursuant to this Award Agreement.

 
6

--------------------------------------------------------------------------------

 

Section 8.
No Effect on Capital Structure

 
This Award Agreement shall not affect the right of the Company to reclassify,
recapitalize or otherwise change its capital or debt structure or to merge,
consolidate, convey any or all of its assets, dissolve, liquidate, windup, or
otherwise reorganize.
 
Section 9.
Adjustments

 
Notwithstanding any provision herein to the contrary, in the event of any change
in the number of outstanding Shares effected without receipt of consideration
therefor by the Company, by reason of a merger, reorganization, consolidation,
recapitalization, separation, liquidation, stock dividend, stock split, share
combination or other change in the corporate structure of the Company affecting
the Shares, the aggregate number and class of Shares subject to this Award
Agreement shall be automatically adjusted to accurately and equitably reflect
the effect thereon of such change; provided, however, that any fractional share
resulting from such adjustment shall be eliminated. In the event of a dispute
concerning such adjustment, the decision of the Board shall be conclusive.
 
Section 10.
Amendments

 
This Award Agreement may be amended only by a writing executed by the Company
and the Grantee which specifically states that it is amending this Award
Agreement; provided that this Award Agreement is subject to the power of the
Board to amend the Plan as provided therein.  Except as otherwise provided in
the Plan, no such amendment shall materially adversely affect the Grantee's
rights under this Award Agreement without the Grantee's consent.
 
Section 11.
Board Authority

 
Any questions concerning the interpretation of this Award Agreement, any
adjustments required to be made under Sections 9 or 10 of this Award Agreement,
and any controversy which arises under this Award Agreement shall be settled by
the Board in its sole discretion.
 
Section 12.
Withholding

 
At the time the Performance Shares are delivered to you pursuant to this Award
Agreement, the Company will be obligated to pay withholding taxes on your
behalf.  Accordingly, the Company shall have the power to withhold, or require
you to remit to the Company, an amount sufficient to satisfy any such federal,
state, local or foreign withholding tax requirements.  At the Company's
discretion, withholding may be taken from other compensation payable to you or
may be satisfied by reducing the number of Performance Shares deliverable to
you.
 
Section 13.
Notice

 
Whenever any notice is required or permitted hereunder, such notice must be
given in writing by (a) personal delivery, or (b) expedited, recognized delivery
service with proof of delivery, or (c) United States Mail, postage prepaid,
certified mail, return receipt requested, or (d) telecopy or email (provided
that the telecopy or email is confirmed).  Any notice required or permitted to
be delivered hereunder shall be deemed to be delivered on the date which it was
personally delivered, sent to the intended addressee, or, whether actually
received or not, on the third business day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address which such person has theretofore specified
by written notice delivered in accordance herewith. The Company or the Grantee
may change, at any time and from time to time, by written notice to the other,
the address specified for receiving notices.  Until changed in accordance
herewith, the Company's address for receiving notices shall be Garmin Ltd.,
Attention: General Counsel, 1200 East 151st Street, Olathe, KS 66062.  Unless
changed, the Grantee's address for receiving notices shall be the last known
address of the Grantee on the Company's records.  It shall be the Grantee's sole
responsibility to notify the Company as to any change in his or her
address.  Such notification shall be made in accordance with this Section 13.

 
7

--------------------------------------------------------------------------------

 


Section 14.
Severability

 
If any part of this Award Agreement is declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity shall not
serve to invalidate any part of this Award Agreement not declared to be unlawful
or invalid.  Any part so declared unlawful or invalid shall, if possible, be
construed in a manner which gives effect to the terms of such part to the
fullest extent possible while remaining lawful and valid.  Additionally, if any
of the covenants in Section 6 are determined by a court to be unenforceable in
whole or in part because of such covenant's duration or geographical or other
scope, such court shall have the power to modify the duration or scope of such
provision as the case may be, so as to cause such covenant, as so modified, to
be enforceable.
 
Section 15.
 Binding Effect

 
This Award Agreement shall bind, and, except as specifically provided herein,
shall inure to the benefit of the respective heirs, legal representatives,
successors and assigns of the parties hereto.
 
Section 16.
Governing Law

 
This Award Agreement and the rights of all persons claiming hereunder shall be
construed and determined in accordance with the laws of the State of Kansas
without giving effect to the principles of the Conflict of Laws to the contrary.

 
8

--------------------------------------------------------------------------------

 

EXHIBIT B


Pro Forma Net income means net income calculated using U.S. generally accepted
accounting principles as represented in the Company’s annual audited
consolidated financial statements included in its annual reports on Form 10-K
plus annual income tax provision, plus interest expense, minus interest income,
plus foreign currency loss, minus foreign currency gain, plus loss on the sale
of equity securities, minus gain on the sale of equity securities, plus other
expense, minus other income.

 
9

--------------------------------------------------------------------------------

 